TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00449-CR




                                 Arthur C. Saucedo, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
              NO. 501771, HONORABLE MIKE DENTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Arthur C. Saucedo seeks to appeal from a judgment of conviction for driving while

intoxicated. Sentence was imposed on January 19, 1999. Saucedo’s motion for new trial was filed

on July 3, 2003, and his notice of appeal was filed on July 11, 2003. Both documents were clearly

filed too late to perfect an appeal. See Tex. R. App. P. 21.4, 26.2(a). Under the circumstances, we

lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for

want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918

S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: August 14, 2003

Do Not Publish




                                              2